 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:18-MJ-0006-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING; AND ORDER THEREON
14    ALEXANDER PAUL SCHAIBLY,
15                       Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for July 10,
19
     2019. The Defendant is in agreement with this request. To date, Defendant has complied with all
20
     the terms of unsupervised probation as ordered by this Court on June 26, 2018. A final review
21
     hearing is scheduled for May 5, 2020.
22
            .
23

24
            Dated: June 2, 2019                           /S/ Susan St. Vincent
25                                                        Susan St. Vincent
                                                          Legal Officer
26
                                                          Yosemite National Park
27

28
                                                      1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, IT IS

 5   HEREBY ORDERED that the review hearing scheduled for July 10, 2019 in the above
     referenced matter, United States v. Schaibly, 6:18-MJ-0006-JDP, be vacated.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      July 3, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
